Citation Nr: 1037706	
Decision Date: 10/05/10    Archive Date: 10/12/10

DOCKET NO.  05-10 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to a higher initial rating for bilateral hearing 
loss, evaluated as zero percent disabling from October 16, 2003, 
and 40 percent disabling from June 6, 2008.  

2.  Entitlement to service connection for degenerative joint 
disease of the left knee.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The Veteran had active military service from January 1952 to 
January 1955, and from May 1957 to April 1959.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of April and September 2004, and February 2009 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.  

The Board denied the Veteran's claims for an initial compensable 
rating for hearing loss and service connection for degenerative 
joint disease of the left knee in a January 2007 decision.  He 
thereafter appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In an order dated 
in February 2009, the Court vacated and remanded the Board's 
decision on these claims.  The Court found that it was error for 
the Board not to have discussed whether a VA examination or 
opinion was necessary to adjudicate the Veteran's claims.

While the case was before the Court, the RO, sua sponte, again 
addressed the question of whether a higher rating was warranted 
for bilateral hearing loss.  An audiological examination was 
obtained in January 2009, and by a February 2009 decision, the RO 
granted a 40 percent rating for hearing loss, effective from June 
6, 2008.  However, no supplemental statement of the case was 
thereafter issued.  The Board remanded for issuance of a SSOC, 
which was done in July 2010.  

The Court has held that a claimant will generally be presumed to 
be seeking the maximum benefits allowed by law and regulations, 
and it follows that such a claim remains in controversy where 
less than the maximum available benefit is awarded, or until the 
veteran withdraws the claim.  AB v. Brown, 6 Vet. App. 35, 38 
(1992).  In the instant case the veteran has not suggested that 
the recently assigned 40 percent evaluation would satisfy his 
appeal for a higher evaluation of his bilateral hearing loss.  
Nor has he or his representative otherwise suggested that the 
maximum rating available for that disability is not being sought.  
Therefore the Board concludes that the issue of entitlement to a 
higher rating for hearing loss remains open and is properly 
before the Board.  

Of record is a VA Form 119, Report of General Information, dated 
in July 2009 indicating that the Veteran was seeking an increase 
for his service-connected hearing loss and posttraumatic stress 
disorder (PTSD).  The hearing loss claim has been active since 
well before July 2009, and is decided herein.  The claim for an 
increased rating for his service-connected PTSD, however, is new 
to the record.  Since the record gives no indication that it has 
been adjudicated by the RO, the issue of an increased rating for 
PTSD is referred to the agency of original jurisdiction (AOJ) for 
appropriate action.  

The Court has indicated that a distinction must be made between a 
veteran's dissatisfaction with an initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999).  When an original rating is 
appealed, consideration must be given as to whether an increase 
or decrease is warranted at any time since the award of service 
connection, a practice known as "staged" ratings.  Id.  
Inasmuch as the hearing loss rating question currently under 
consideration was placed in appellate status by a notice of 
disagreement expressing dissatisfaction with an original rating, 
the Board has characterized that issue as set forth on the title 
page.  As will be shown in the decision below, the effective date 
of the Veteran's current 40 percent evaluation for hearing loss 
is predicated on the date of receipt of a statement from the 
Veteran that his hearing loss claim should be reopened because, 
he stated, his hearing had gotten much worse since the last 
rating.  While the Veteran characterized this as a claim to 
reopen, which, in turn, would logically be characterized as a 
claim for an increased rating, the fact remains that at that time 
the Veteran's original appeal was still ongoing.  As a result, 
notwithstanding the Veteran's submission of what he characterized 
as a claim to reopen, because the original claim was still on 
appeal, the provisions of Fenderson still apply.  

This case has been advanced on the Board's docket.  38 U.S.C.A. § 
7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2009).  

(Consideration of the appellant's claim for service connection 
for degenerative joint disease of the left knee is deferred 
pending completion of the development sought in the remand that 
follows the decision below.)  


FINDING OF FACT

The Veteran's service-connected bilateral hearing loss was 
manifested by audiometric readings that resulted in numeric 
designations of I for the right ear and II for the left ear 
before January 24, 2009, and designations of VII for the right 
ear and VIII for the left ear thereafter.  


CONCLUSION OF LAW

The criteria for higher initial ratings for the Veteran's 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.85, Diagnostic Code 6100 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform 
the claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005) (Mayfield I), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (when VCAA notice 
follows the initial unfavorable AOJ decision, subsequent RO 
actions may "essentially cure[] the error in the timing of 
notice").

The Board notes that the Veteran was apprised of VA's duties to 
both notify and assist in correspondence dated in November 2003, 
and May and July 2008.  Although the complete notice required by 
the VCAA was not provided until after the RO adjudicated the 
appellant's claim for a higher rating for hearing loss, any 
timing errors have been cured by the RO's subsequent actions.  
Id.  

Specifically regarding VA's duty to notify, the notifications to 
the Veteran apprised him of what the evidence must show to 
establish entitlement to a higher rating, what evidence and/or 
information was already in the RO's possession, what additional 
evidence and/or information was needed from the Veteran, what 
evidence VA was responsible for getting, and what information VA 
would assist in obtaining on the Veteran's behalf.  

The Veteran was apprised of the criteria for assigning disability 
ratings and for award of an effective date.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding VA's duty to assist, the AOJ obtained the Veteran's 
service treatment record (STR) file and post-service medical 
records, and secured examinations in furtherance of his claim for 
a higher rating.  VA has no duty to inform or assist that was 
unmet. 

An April 2004 audiological evaluation revealed that pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

40
45
60
70
LEFT

40
50
70
75

Speech audiometry revealed speech recognition ability of 92 
percent bilaterally.  

The Veteran was examined again in May 2005.  The report of that 
examination reported that pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

40
50
60
60
LEFT

45
55
65
65

Speech audiometry again revealed speech recognition ability of 92 
percent bilaterally.

The Veteran was examined again in January 2009.  The report of 
that examination shows that pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

45
60
75
65
LEFT

60
70
70
70

Speech audiometry revealed speech recognition ability of 56 
percent in the right ear, and 52 percent in the left ear.  

Defective hearing is rated in accordance with the criteria set 
forth in 38 C.F.R. §§ 4.85, 4.86.  In evaluating the veteran's 
hearing loss, the Board notes that hearing loss evaluations are 
determined by a mechanical application of the rating schedule, 
which is grounded on numeric designations assigned to audiometric 
examination results.  See, e.g., Acevedo-Escobar v. West, 12 Vet. 
App. 9, 10 (1999).  Ratings range from zero to 100 percent based 
on organic impairment of hearing acuity.  Auditory acuity is 
gauged by examining the results of controlled speech 
discrimination tests, together with the results of puretone 
audiometric tests in the frequencies of 1000, 2000, 3000, and 
4000 Hertz.  To rate the degree of disability, the rating 
schedule establishes 11 auditory acuity levels ranging from level 
I, for essentially normal acuity, through level XI, for profound 
deafness.  38 C.F.R. § 4.85.

Entering Table VI (abbreviated below from 38 C.F.R. § 4.85) with 
the April 2004 examination results, the right ear average 
puretone threshold average of 53.75 with speech recognition 
ability of 92 percent, yields a numeric score of level I.  The 
left ear average puretone threshold average was 58.75 with speech 
recognition of 92 percent, yielding a numeric score of level II.  

Table VI
Numeric designation based on PTA & speech discrimination
% of 
discri
m- 
inatio
n
Table VI - Puretone Threshold Average

0-
41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98
+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 

Entering Table VII (abbreviated below from 38 C.F.R. § 4.85) with 
the above results (better ear level score of I; poorer ear level 
score of II) shows that the level of the veteran's compensable 
hearing loss evaluation was 0 percent, or non-compensable.  

Table VII
Be
tt
er 
Ea
r
V
40
40
40
30
30
20
20
 
 
 
 

IV
30
30
30
20
20
20
10
10
 
 
 

III
20
20
20
20
20
10
10
10
0
 
 

II
10
10
10
10
10
10
10
0
0
0
 

I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VII
I
VI
I
VI
V
IV
II
I
II
I

Poorer Ear




 

At the May 2005 examination, the veteran's right ear 
discrimination score was 92 percent, and the average puretone 
threshold was 52.5, yielding a numeric score of level I.  The 
left ear discrimination score was also 92 percent, and the 
average puretone threshold was 57.5, yielding a numeric score of 
level II.  With the same demonstrated results as above, i.e., 
right ear score of I and left ear score of II, the results are 
the same:  the level of the veteran's hearing loss evaluation is 
0 percent, or non-compensable.  

At the January 2009 examination, the veteran's right ear 
discrimination score was 56 percent, and the average puretone 
threshold was 61, yielding a numeric score of level VII.  The 
left ear discrimination score was 52 percent, and the average 
puretone threshold was 68, yielding a numeric score of level 
VIII.  See abbreviated Table VI, below.



% of 
discri
m- 
inatio
n
Table VI - Puretone Threshold Average

0-
41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V
68-74
IV
IV
V
V
VI
VI
VII 
VII
VII
60-66
V
V
VI
VI
VII
VII
VIII
Viii
VII
I
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX

Entering the abbreviated Table VII with the above results (better 
ear level score of VII; poorer ear level score of VIII) shows 
that the level of the veteran's compensable hearing loss 
evaluation is now 40 percent.  

Table VII
B
e
t
t
e
r
 
E
a
r
VII
I
70
60
50
50








VII
60
60
50
40
40







VI
50
50
40
40
30
30






V
40
40
40
30
30
20
20





IV
30
30
30
20
20
20
10
10




III
20
20
20
20
20
10
10
10
0



II
10
10
10
10
10
10
10
0
0
0


I
10
10
0
0
0
0
0
0
0
0
0
 
XI
X
IX
VII
I
VI
I
VI
V
IV
II
I
II
I

Poorer Ear
 

Based on the foregoing, it can readily be determined that the 
earliest that there was evidence that the Veteran's bilateral 
hearing loss disability warranted a rating higher than the 
initially assigned 0 percent was at the time of the January 2009 
audiological evaluation that showed that the Veteran's hearing 
loss warranted a 40 percent rating.  The effective date set by 
the RO for the 40 percent evaluation was June 6, 2008, the dated 
of receipt of a statement from the Veteran that his hearing had 
gotten much worse since the last rating.  

The Board has considered the provisions of 38 C.F.R. § 4.86, 
which offer the possibility of a higher evaluation when 
exceptional patterns of hearing loss are present.  Since, with 
one exception, discussed below, the evidence does not show 
exceptional patterns of hearing loss, a higher evaluation is not 
warranted.  38 C.F.R. § 4.86 (2009) (exceptional patterns are 
those where the puretone thresholds at each of the four evaluated 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or 
more, or where the puretone threshold at 1000 Hertz is 30 
decibels or less and the puretone threshold at 2000 Hertz is 70 
decibels or more).  

The single exception is the January 2009 evaluation of the 
Veteran's left ear, which revealed puretone thresholds at each of 
the four evaluated frequencies were more than 55 decibels.  
However, applying 38 C.F.R. § 4.86 here does not result in any 
higher evaluation.  This section calls for using both Table VI 
and Table VIa, and then utilizing the higher of the two resulting 
scores.  As noted, utilizing Table VI resulted in a numeric score 
of VIII.  Utilizing Table VIa resulted in a numeric score of V.  

Table VIA 
Numeric Designation of Hearing Impairment Based Only on 
Puretone Threshold Average
0-41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI

The higher of the two scores is the score of VIII from Table VI.  
Therefore, in accordance with 38 C.F.R. § 4.86, there is no 
higher evaluation available due to the Veteran's exceptional 
pattern of hearing loss in the left ear.  

In deciding this issue the Board has considered the provisions of 
38 U.S.C.A. § 5107 (benefit of the doubt).  Under the of benefit-
of-the-doubt standard, when a veteran seeks benefits and the 
evidence is in relative equipoise regarding any issue material to 
the determination of a matter, the law dictates that the benefit 
of any doubt belongs to the veteran.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  
Here, the evidence used to apply the rating criteria indicates 
that no higher rating is warranted.  The VA examiner has 
considered the Veteran's specific complaints of symptoms and did 
not suggest that the audiometric test results were an inaccurate 
representation of the level of hearing impairment experienced by 
the Veteran.  

By application of the rating criteria, the Board finds that the 
preponderance of the evidence is against the Veteran's claim.  
This is so because no evidence has been presented to contradict 
the clear audiometric readings shown on examination that 
demonstrate that the Veteran's hearing impairment was as shown on 
the three audiological examinations summarized above.  

Accordingly, entitlement to a rating higher than 0 percent from 
October 16, 2003, or higher than 40 percent from June 6, 2008, is 
not warranted.  See Fenderson, supra.


ORDER

Entitlement to higher initial ratings for bilateral hearing loss, 
evaluated as 0 percent disabling from October 16, 2003, and as 40 
percent disabling from June 6, 2008, is denied.




REMAND
 
The Board finds that further development is needed before a 
decision can be reached on the merits of the Veteran's claim of 
service connection for degenerative joint disease of the left 
knee.

The Veteran contends that he injured his left knee in service.  
He contends that having to kneel repeatedly while setting up 
mortars for firing, and because of the extra weight of the 
equipment he carried, he suffered undocumented damage to the left 
knee.  His STRs are of record, and they show no complaints of, or 
treatment for, any left knee injury.  His separation examination 
from both periods of active duty reported normal clinical 
evaluations of the lower extremities.  

A VA medical record dated in August 2003 shows that the Veteran 
complained of left knee pain.  A radiology report also dated in 
August 2003 showed osteoarthritic changes of the left knee.  A VA 
medical record dated in October 2003 shows that the Veteran was 
diagnosed with degenerative joint disease of the left knee.  

In the course of the recent remand the Veteran was afforded a VA 
examination in October 2009 to determine whether his degenerative 
joint disease of the left knee was attributable to his military 
service.  The Veteran told that examiner that he stumbled down a 
flight of stairs, striking the lateral aspect of his left knee on 
the tripod of a mortar, which is a new version of what happened 
to his left knee in service.  Noting that a review of the 
Veteran's STRs revealed no entry referring to the injury to the 
left knee as described by the Veteran, the examiner stated that 
it would require speculation in order to relate the Veteran's 
current condition to the reported injury.   

The Board notes that the Court has held that the Veteran is 
competent to provide testimony concerning factual matters of 
which he has first hand knowledge.  Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  Because the October 2009 examiner predicated 
his opinion solely on the absence of any relevant entry in the 
Veteran's STRs, apparently without consideration of the Veteran's 
statements as to what happened in service, and because the 
Veteran is competent as a layperson to testify as to factual 
matters of which he has first hand knowledge, the Board cannot 
rely on the examiner's opinion.  

In light of the foregoing, the Board will remand in order to 
obtain an addendum to the October 2009 examination.  If that 
examiner is no longer available, or if he or the AOJ deems it 
necessary, the Veteran will be afforded a new examination to 
determine whether his degenerative joint disease of the left knee 
is attributable to his military service, including the events he 
has described.  

Accordingly, the case is REMANDED to the AOJ for the following 
actions:

1.  If the examiner who conducted the 
Veteran's October 2009 VA examination is 
still available, he should be asked to 
provide an addendum to that examination 
report, providing a medical nexus opinion 
based not only on examination and the 
Veteran's STRs, but also on the Veteran's 
own reports of having to kneel frequently 
and carry heavy loads in service, and, as 
reported to the examiner, having stumbled 
down a flight of stairs and hit his knee 
while in service.  The examiner should 
again review the Veteran's case file, 
including a copy of this remand, and 
provide an opinion as to whether any 
current degenerative joint disease of the 
left knee is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of approximately 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent) related to his military 
service.  A complete rationale should be 
given for all opinions and conclusions 
expressed.  (The examiner should be mindful 
that any medical opinion requires a certain 
degree of conjecture based on the available 
facts and medical principles involved.  The 
examiner should provide an opinion as to 
medical probabilities and indicate the 
reasons for the opinion and/or any 
reservations the examiner may have.)

2.  If the October 2009 examiner is no 
longer available, or if that examiner or 
the AOJ finds that a new examination is 
necessary, the Veteran should be scheduled 
for a VA examination to determine whether 
his degenerative joint disease of the left 
knee is attributable to his military 
service, including the events he has 
claimed.  All necessary tests should be 
conducted.  The examiner is requested to, 
among other things, obtain a detailed 
history of the Veteran's symptoms as 
observed by him and others during and since 
service, review the record, and provide an 
opinion as to whether any current 
degenerative joint disease of the left knee 
is more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 
approximately 50 percent), or less likely 
than not (i.e., probability less than 50 
percent) related to his military service.  
The examiner should review the claims file, 
including a copy of this remand.

A complete rationale should be given for 
all opinions and conclusions expressed.  
All indicated tests should be conducted and 
those reports should be incorporated into 
the examination and associated with the 
claims file. The AOJ should ensure that the 
examination report complies with this 
remand and the questions presented.  If the 
report is insufficient, it should be 
returned to the examiner for corrective 
action.  

The Veteran should be advised that failure 
to appear for an examination as requested, 
and without good cause, could adversely 
affect his claim, to include denial.  See 
38 C.F.R. § 3.655 (2009).

3.  After undertaking any other development 
deemed appropriate, the AOJ should consider 
the service connection issue remaining on 
appeal in light of all information or 
evidence received.  If the benefit sought 
is not granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

After expiration of any applicable period allowed for response, 
the case should be returned to the Board for further appellate 
review, if in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is required 
of the Veteran until he is notified by the AOJ.  The Veteran has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the AOJ.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  The 
law requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


